Case 19-11644-amc       Doc 14   Filed 03/19/19 Entered 03/19/19 14:36:21           Desc Main
                                 Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                          ) Chapter 11
                                                )
C. Bros. Holdings, LLC and Cherry Bros.,        ) Case No. 19-11644-amc
LLC,                                            )
              Debtors.                          )
                                                )

                          NOTICE OF APPEARANCE AND
                   REQUEST FOR SERVICE OF NOTICES AND PAPERS
         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear as counsel for

Myco International, Inc., Steven Walnick Associates, Inc. d/b/a Garfield Sales, Complete Office

of CA, Inc., Basic Fun, Inc., Randy’s Foods, LLC, J. Rousek Giggletime Toy Company, and

Trophy Nut Co. (collectively, the “Petitioning Creditors”) and Weber Display’s Packaging and

David Weber Co., Inc. (together with the Petitioning Creditors, the “Creditors”), pursuant to

Section 1109(b) of the United States Bankruptcy Code, 11 U.S.C. §§ 1101-1532 (the

“Bankruptcy Code”), and request, pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), that all notices given or required to

be given in the above-captioned cases and all papers served or required to be served in the

above-captioned cases, be given to and served upon the undersigned attorneys, at the addresses

set forth below:

Justin K. Edelson (Pa. Bar No. 207783)             Christopher A. Ward (Del. Bar No. 3877)
POLSINELLI PC                                      POLSINELLI PC
222 Delaware Ave, Suite 1101                       222 Delaware Ave, Suite 1101
Wilmington, DE 19801                               Wilmington, DE 19801
Telephone: 302.252.9020                            Telephone: 302.252.9020
Email: jedelson@polsinelli.com                     Email: cward@polsinelli.com

         PLEASE TAKE FURTHER NOTICE that the Petitioning Creditors filed an involuntary

petition for relief under chapter 7 of the Bankruptcy Code on March 12, 2019, in the United

States Bankruptcy Court for the District of Delaware (Case No. 19-10544-LSS).



67865204.1
Case 19-11644-amc         Doc 14   Filed 03/19/19 Entered 03/19/19 14:36:21            Desc Main
                                   Document     Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes

without limitation, any order, notice, application, complaint, demand, motion, petition, pleading,

request, disclosure statement or plan of reorganization, and any other document brought before

the Bankruptcy Court with respect to these cases and any related proceedings, whether formal or

informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

telephone, electronic mail or otherwise filed or made with regard to the above-captioned cases

and proceedings herein.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right to: (1) challenge the jurisdiction of the Bankruptcy

Court to adjudicate any matter, including, without limitation, any non-core matter; (2) have final

orders in non-core matters entered only after de novo review by the District Court; (3) trial by

jury in any proceeding so triable in these cases or any case, controversy or proceeding related to

these cases; (4) have the District Court withdraw that reference in any matter subject to

mandatory or discretionary withdrawal; or (5) any other rights, claims, actions, setoffs, or

recoupments to which the Creditors are or may be entitled to, in law or in equity, all of which

rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.

Dated: March 19, 2019                                /s/ Justin K. Edelson
       Wilmington, Delaware                          Justin K. Edelson (Pa. Bar No. 207783)
                                                     POLSINELLI PC
                                                     222 Delaware Ave, Suite 1101
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-9020
                                                     Facsimile: (302) 397-2728
                                                     Email: jedelson@polsinelli.com

                                                     -and-




67865204.1
Case 19-11644-amc   Doc 14   Filed 03/19/19 Entered 03/19/19 14:36:21     Desc Main
                             Document     Page 3 of 3


                                           /s/ Christopher A. Ward
                                           Christopher A. Ward
                                           POLSINELLI PC
                                           222 Delaware Ave, Suite 1101
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 252-9020
                                           Facsimile: (302) 397-2728
                                           Email: cward@polsinelli.com

                                           Counsel to the Creditors




67865204.1
